Citation Nr: 1505513	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to a service-connected major depressive disorder with an anxiety disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied service connection for a heart disorder (listed as coronary artery disease/cardiomyopathy), to include as secondary to a service-connected major depressive disorder with an anxiety disorder.  

In August 2013, the Board remanded this appeal for further development.  In July 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide to obtain a new VA medical opinion.  The action specified in the July 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's heart disorder was permanently aggravated by his service connected major depressive disorder with anxiety disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disorder, to include as secondary to a service-connected major depressive disorder with an anxiety disorder, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran contends that he has a heart disorder that is related to service, or, more specifically, that is related to his service-connected major depressive disorder with an anxiety disorder.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any heart problems.  

Post-service private and VA treatment records reflect that the Veteran was treated for numerous disorders, including variously diagnosed heart problems such as a myocardial infarction, coronary artery disease, ischemic cardiomyopathy, and atrial fibrillation.  The Veteran was also treated for his service-connected major depressive disorder with an anxiety disorder.  

A May 2011 VA ischemic heart disease examination report related diagnoses of coronary artery disease, diagnosed in 2001, and ischemic cardiomyopathy, also diagnosed in 2001.  The examiner reported that the Veteran's service treatment records, private treatment records, and VA treatment records were all reviewed.  The examiner concluded that the Veteran's heart disorder was not caused by or a result of his service-connected major depressive disorder.  The examiner also explained that he could not find sufficient evidence to support the claim that the Veteran's heart disorder was secondary to a major depressive disorder.  He stated that the Veteran did have anxiety which might, in turn, induce chest discomfort, but that such disorder did not cause coronary artery disease or ischemic cardiomyopathy.  

The VA examiner did not address whether the Veteran's heart disorder was related to his period of service.  Additionally, the VA examiner did not specifically address whether the Veteran's service-connected major depressive disorder with an anxiety disorder aggravated his heart disorder.  The examiner did indicate that the Veteran's anxiety might induce chest discomfort, but stated that such disorder did not cause coronary artery disease or ischemic cardiomyopathy.  It is unclear whether the examiner was indicating that the Veteran's major depressive disorder and/or anxiety disorder aggravated his heart disorder.  The examiner also did not provide much in the way of a rationale for his opinion that the Veteran's heart disorder was not caused by or a result of his service-connected major depressive disorder with an anxiety disorder.  

Pursuant to the Board's August 2013 remand, the Veteran was afforded a new VA ischemic heart disease examination in November 2013; the claim file was again reviewed.  The diagnoses were atherosclerotic heart disease, with a date of diagnosis of 1971 reported by the Veteran, and cardiomyopathy, with a date of diagnosis of about 2001 reported by the Veteran.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner also opined that the claimed ischemic heart disease was not at least as likely as not incurred in service or caused by the service-connected depression and anxiety episodes.  The Veteran reported that following moderate activity, he had increased fatigue following his discharge in 1971, which he ascribed to atherosclerotic heart disease.  However, the examiner observed that for thirty years following separation from service, there was no documentation of atherosclerotic heart disease or cardiomyopathy.  The examiner also found no evidence that the service-connected depression and anxiety episodes caused the claimed atherosclerotic heart disease or cardiomyopathy.  However, the examiner stated that anxiety episodes with resultant tachycardia would result in increased myocardial oxygenation demand which would exacerbate myocardial ischemia.  It is unclear whether the examiner was simply offering a general observation that anxiety episodes can exacerbate myocardial ischemia, or whether he was concluding that such aggravation occurred in the Veteran's case.  

In July 2014, the Board again remanded this matter for a new VA opinion.  Unfortunately, in September 2014, the November 2013 VA examiner simply copied his previous opinion without providing any additional clarification.  

The Board notes that the interpretation of this opinion most favorable to the Veteran is that his heart disease has been aggravated by his service connected anxiety disorder, specifically that anxiety episodes with resultant tachycardia resulted in increased myocardial oxygenation demand which in turn exacerbated the Veteran's myocardial ischemia.  As it is the policy of VA to afford the Veteran the benefit of the doubt in close cases and as repeated remands have failed to resolve the ambiguity concerning the etiology of the Veteran's heart condition, the Board finds that the Veteran's heart disease was aggravated secondary to his service connected depressive disorder with anxiety disorder and service connection for a heart condition is granted secondary to the Veteran's service connected psychiatric disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).





ORDER

Entitlement to service connection for a heart disorder is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


